       Case: 1:21-cv-00220-TMP Doc #: 24 Filed: 04/13/21 1 of 2. PageID #: 204




                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


    FAYZA PANNO,                                    )    Case No. 1:21-cv-220
                                                    )
         Plaintiff,                                 )
                                                    )    MAGISTRATE JUDGE
         v.                                         )    THOMAS M. PARKER
                                                    )
    CLEVLEAND METRO PARKS, et al.,                  )
                                                    )    ORDER
         Defendants.                                )
                                                    )

        Before the court are: (1) plaintiff Fayza Panno’s motion to disqualify attorney Joel

Glasser and strike filings he has made on behalf of defendant Fraternal Order of Police (“FOP”),

(ECF Doc. 11); and (2) FOP’s notice that it had filed a motion to dismiss all claims against it

prior to removal 1, (ECF Doc. 13).

        Although an opposition and reply brief have been filed on the disqualification matter,

there remains insufficient information in the record for the court to resolve the motion at this

time. And, although FOP’s motion to dismiss could potentially moot the disqualification motion,

such a motion has not been filed before this court. The court also would not require Panno to

respond to such a motion while it is still contested whether the attorney representing FOP had

previously represented Panno in a related matter.




1
 FOP has also filed a motion to remand, asserting that this case was improperly removed because FOP
did not consent to removal. ECF Doc. 14. The court does not address that motion in this order.
      Case: 1:21-cv-00220-TMP Doc #: 24 Filed: 04/13/21 2 of 2. PageID #: 205




       Accordingly, the court ORDERS the parties to supplement their disqualification briefing

on or before April 23, 2021 with the following:

       (1) Panno shall articulate the nature (not the substance) of any privileged information she
           shared with attorney Glasser, provide to the court any communications upon which
           Panno might have formed the belief that Glasser represented her as her attorney, and
           provide to the court any communications in which Panno might have asked Glasser to
           clarify his representation, as well as any responses to such inquiries; and

       (2) Glasser shall articulate whether Panno shared any privileged information with him
           and the nature of such information (not the substance), if shared.

In so supplementing their briefing, Panno and Glasser shall take efforts to protect any privileged

information that might have been shared from any disclosure. This may include making

appropriate redactions from any exhibits filed in support of the supplements and filing exhibits

under seal.

       Because a motion to dismiss by FOP could, if granted, moot Panno’s motion to

disqualify, FOP may choose to: (1) retain special counsel to enter an appearance for purposes of

filing a motion to dismiss (and any related filings); and (2) contemporaneously move to stay the

motion to disqualify pending resolution of any motion to dismiss. FOP is not required to

undertake such a procedure. But if FOP wishes to do so, FOP should do it before the April 23,

2021 supplementation deadline.

       IT IS SO ORDERED.

Dated: April 13, 2021
                                                      Thomas M. Parker
                                                      United States Magistrate Judge




                                                  2
